THEATTORNEYGENEFCAL
                      OF            XAS
                     AUSTIN      11. TEXAS


                      April 9, 1962

Hon. Doyle J. Borchers     Opinion No. WW-1297
County Attorney
Bosque County              Re:    Whether operating a two-
Meridian, Texas                   wheel farm trailer, under
                                  4000 pounds, upon the
                                  highways without a tail
                                  light and under the facts
                                  submitted, violates Article
                                  6701d, V.C.S.; and whether
                                  said trailer is subject to
Dear Mr. Borchers:                registration?
       Your request for an opinionsets       forth the follow-
ing facts:
         "A farmer was the owner of a two-
      wheel farm trailer with a gross weight
      not exceeding 4000 pounds. Said trailer
      was being towed at night, between the
      hours of one-half hour after sunset and
      one-half hour before sunrise, and was
      being used to transport two horses to a.
      'horse-show' at the Meridian Riding Club
      facilities, from the farmer's farm, over
      the public highway. The trailer was only
      equipped with red reflectors on the rear.
      The farmer was stopped by a Texas highway
      patrolman and given a ticket for failing
      to have a tail light on said trailer.
      The horse show at Meridian was a sporting
      and/or an entertainment event."
       Section 108(c) of Article 6701d, V.C.S., makes it
a misdemeanor for any person to drive or move any vehicle
or combination of vehicles which is in an unsafe condition
as to endanger any person or is not at all times equipped
with such lamps and other equipment as required by Article
XIV of the Uniform Act Regulating Traffic on Highways.
Subsection (c) of Section 108 provides, however, as follows:
          "The provisions of this Article with
       respect to equipment on vehicles shall
       not apply to implements of husbandry,
       road machinery, raod rollers, or farm
Hon. Doyle J. Borchers   Page 2   Opinion No. WW-1297


       tractors except as herein made applicable."
       Section Ill(a)(b) provides as follows:
         "Every motor vehicle, trailer, semi-
      trailer, and pole trailer, and any other
      vehicle which is being drawn at the end
      of a train of vehicles shall be equipped
      with at least one tall lamp mounted on
      the rear, which when lighted as herein-
      before reauired. shall emit a red light
      plainly visible-from a distance of five
      hundred (500) feet to the rear, provided
      that in the case of a trainof vehicles
      only the tail lamp on the rear-most
      vehicle need actually be seen from the
      distance specified.
          "(b) . . . Any tail lamp or tail lamps,
       together with separate lamp for illuminat-
       ing the rear registration plate, shall be
       so wired as to be lighted whenever the head
       lamps or auxiliary driving lamps are lighted."
       Section 122 of Article 6701(d), V.C.S., provides as
follows:
          "All vehicles, including animal-drawn
       vehicles and including those referred to
       in Section 108(c) not herelnbefore speci-
       fically required,to be equipped with lamps,
       shall at the times specified in Section
       109 hereof be equipped with at least one
       lighted lamp or lantern exhibiting a white
       light visible from a distance offive hun-
       dred (500) feet to the front of such
       vehicle and with a lamp or lantern exhibit-
       ing a rehTight visible from a distance of
       five hundred (500) feet to the rear."

       The two-wheel trailer in question, therefore, falls
within the provisions of Section Ill(a) or Section 122 of
Article 6701(d), Vernon's Civil Statutes. If the trailer
in question is an "im lement of husbandry" as that term is
used in Section 108(cP it would be exempt from the provi-
sions of Section Ill(a), but would fall within the provi-
sions of Section 122.
Hon. Doy1e.J. Borchers      Page   3   Opinion No. W!.i-1297


       Your opinion    request states that the two-wheel
trailers in question   was equipped only with red reflectors
on the'rear of said    trailer and, therefore, in our opinion
the trailer was not    equipped in conformity with Article
6701(d).
       Article 6675a-2, V.C.S., is the Texas Registration
Law requiring the owner of a motor ,vehicle,trailer, or
semi-trailer, used or to be used on the public highways
of this State, to register such vehicle. The Act exempts
"owners of farm tractors, farm trailers, and farm semi-
trailers with,a gross weight not exceeding 4000 pounds
. . . operated and moved temporarily upon the highways."
       Section (q) of Article 6675a-1,      states as follows:
          "By 'operated or moved temporarily upon
       the highways' is meant the operation or con-
       veying between different farms, and the
       operation or conveyance from the owner's
       farm to the place where his farm produce is
       prepared for ilarketor where same is actu-
       ally marketed and return."
       Your letter states that the trailer described was
being used to transport horses to a "horse-show" at the
Meridian Riding Club. If this was a~sporting and/or
entertainment event, as.your letter states, the trailer
would not be "operated or moved temporarily upon the
highways" as that term is defined by Section (q) of
Article 6675a-1.
       House Bi.111082, Acts 57th Legislature, R.S. 1961,
Chdpter 259, page 554,amended Article 6675a-2,  and pro-
vides in Sub-section (f) that the exemption shall not apply
to any farm trailer or farm semi-trailer which is not
operated and e ui ed in conformity with all other provi-
sions of the fiction       2(q), as amended, reads as
~follows:
          "Any vehicle exempt from registration
       under Subsection (b) hereof or from regular
       fees under Subsection (c) hereof and
       operated and moved upon the public high-
       ways of this State in violation of this
       Section shall be deemed to be operated or
       moved unregistered and shall immediately
       be subject to the regular registration fees
       and penalties as prescribed by law."
Hon. Doyle J. Borchers       Page 4   Opinion No. WW-1297


       As noted previously in this opinion, Section Ill(a)
of Article 6701d requires every motor vehicle, trailer.
or semi-trailer to be equipped with a red tail light. The
only exceptions to this are implements of husbandry, road
machinery, road rollers, and farm tractors. Section 122
of Article 6701d requires these vehicles to be equipped
with a rear red lamp or lantern.
       It is our opinion, therefore, that the trailer de-
scribed was not equipped in compliance with either Section
Ill(a) or Section 122 of Article 6701d, V.C.S., and was
subject to immediate registration and uenalties as nrovided
by Section 2(q) of Article 6675a-2, V.C.S., as amended by
the 57th Legislature.
                       SUMMARY
             A two-wheel farm trailer with a gross
          weight not exceeding 4000 pounds, and be-
          ing operated at night without a tail light,
          and being used to transport horses to a
          sporting and/or entertainment event at
          which the animals are neither prepared for
          market nor marketed is in violation of
          Article 6701-ld, V.C.S., and was subject
          to immediate registration and penalties
          under Section 2(q) of Article 6675a-2, V.C.S.
                              Yours very truly,
                             WILL WILSON
                             Attorney Genesal opxas


                                 -Marvin F. Sentell
,MFS:sh                           Assistant
 APPROVED:
OPINION COMMITTEE:
W.V. Geppert, Chairman
John Reeves
Arthur Sandlin
Vernon Teofan
REVIEWED FOR THE ATTORNEY GENERAL
BY: Houghton Brownlee,Jr.